Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.715   Page 1 of 37




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


Raphael Cordero Campbell,

                  Petitioner,            Case No. 16-cv-13376
v.
                                         Judith E. Levy
Thomas Mackie,                           United States District Judge

                Respondent.
  ______________________________/

  OPINION AND ORDER DENYING THE AMENDED PETITION
      FOR WRIT OF HABEAS CORPUS [11], DENYING A
     CERTIFICATE OF APPEALABILITY, AND DENYING
   LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL

      Petitioner Raphael Cordero Campbell, a Michigan prisoner at the

Carson City Correctional Facility in Carson City, Michigan, seeks a writ

of habeas corpus under 28 U.S.C. § 2254. Petitioner challenges his Wayne

County, Michigan convictions for carjacking, Mich. Comp. Laws §

750.529a, armed robbery, Mich. Comp. Laws § 750.529, felon in

possession of a firearm, Mich. Comp. Laws § 750.224f, and possession of

a firearm during the commission of a felony (“felony firearm”), Mich.

Comp. Laws § 750.227b. He alleges in an amended petition that his trial

attorney was ineffective and that there was insufficient evidence at trial
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.716   Page 2 of 37




to support his firearm convictions. The State argues in an answer to the

amended petition that the state appellate court’s decision was a

reasonable application of Supreme Court precedent and that Petitioner

procedurally defaulted his second claim.

      Having reviewed the pleadings and the state-court record, the

Court finds that Petitioner’s claims do not warrant habeas relief.

Accordingly, the amended petition will be denied. The Court also denies

a certificate of appealability and leave to proceed in forma pauperis on

appeal.

      I. Background

            A. The Trial and Sentence

      Petitioner waived his right to a jury trial and was tried before a

circuit court judge in Wayne County Circuit Court. The Michigan Court

of Appeals accurately summarized the evidence at trial as follows:

      On the evening of September 25, 2013, defendant approached
      the victim and her 11 year-old sister, who were on a motorbike
      and had stopped at a stop sign in Detroit. Defendant
      brandished a handgun at the victim and her sister, held the
      weapon approximately six inches from the victim’s ear, and
      fired a shot into the air. He then demanded the victim’s money
      and motorbike.

                                      2
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.717   Page 3 of 37




      Afraid that defendant might kill her or her sister, the victim
      complied. As defendant drove away, the victim and her sister
      ran home, which was two blocks from the scene. After she
      attempted to call the police—her call did not go through—the
      victim told her mother and stepfather that she had been
      robbed. Although the victim did not personally know
      defendant, she recognized him because she had seen him in
      her neighborhood. The family then got into the step-father’s
      van, and drove around the neighborhood looking for
      defendant and the stolen motorbike.

      Meanwhile, a Detroit Police officer on patrol in the
      neighborhood stopped defendant for making a reckless turn.
      Defendant gave his state identification to the officer. During
      the traffic stop, the victim and her family approached the
      scene in their van. The victim recognized defendant, and told
      the officer that defendant had stolen her motorbike. As the
      officer requested backup, defendant dropped the motorbike
      and fled on foot.

      Within 45 minutes, the police found defendant, now unarmed,
      hiding in an attic crawlspace of the residence listed on his
      identification. . . .

      . . . . [T]he parties stipulated that defendant’s prior felony
      conviction made it illegal for him to possess a firearm on the
      date of the carjacking. Nonetheless, defendant denied
      carjacking or robbing the victim. He testified that he was in a
      casual sexual relationship with the victim in September 2013,
      and that the victim only accused him of the charged crimes
      when she learned he had cheated on her. Defendant said he
      ran from the police because he was fearful the victim's

                                      3
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.718   Page 4 of 37




      stepfather would attack him, despite the presence of a police
      officer.

People v. Campbell, No. 320557 (Mich. Ct. App. Aug. 20, 2015)

(unpublished).

      Following the proofs and oral arguments, the trial court found

Petitioner guilty, as charged, of carjacking, armed robbery, felon in

possession of a firearm, and felony firearm. The court held that the issue

was one of credibility, that Petitioner’s testimony was not credible, and

that Petitioner’s version of the facts was one of the most incredible stories

he had heard in his thirty years of being a judge.

      The court also determined that the circumstances supported the

complainant’s testimony. In reaching this conclusion, the trial court

noted that the complainant had gone home and reported the incident to

her family and later to the police officer who stopped Petitioner. The court

stated that this was consistent with the motorbike being taken. The court

did not think that the complainant knew Petitioner or had prior contact

with him, as he indicated.

      The court interpreted Petitioner’s flight as consciousness of guilt

because, if he had really believed that the complainant’s stepfather was
                                      4
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20        PageID.719     Page 5 of 37




about to attack him, he could have mentioned that to the officer who

stopped him.1 Although the police did not find a gun on Petitioner, the

court pointed out that the officer who stopped Petitioner did not frisk

him, and Petitioner could have discarded the gun after he ran away and

before he was apprehended by other officers. (ECF No. 16-7 at

PageID.299–305.)

      At his sentencing on February 12, 2014, Petitioner claimed that the

prosecutor had relied on perjured testimony and had not proved a single

element of the crimes. Nevertheless, he accepted responsibility for his

actions. (ECF No. 16-8 at PageID.313–319.) The trial court then

sentenced Petitioner to two years in prison for the felony firearm

conviction, followed by concurrent terms of twelve to twenty-five years

for the carjacking and robbery convictions and three to five years for the

felon-in-possession conviction. (Id. at PageID.319.)


      1  The Court questions the chain of logic leading from Petitioner’s flight from
the victim’s stepfather—not from the police—to Petitioner’s consciousness of guilt of
carjacking. Nonetheless, the state court found Petitioner to lack credibility, and “[a]
reviewing court does not reweigh the evidence or redetermine the credibility of the
witnesses whose demeanor has been observed by the trial court.” Matthews v.
Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003) (citing Marshall v. Lonberger, 459 U.S.
422, 434 (1983)).

                                          5
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.720   Page 6 of 37




            B. The Motion for New Trial and Evidentiary Hearing

      Petitioner moved for a new trial, claiming that his trial attorney

had failed to (1) advise him of the prosecution’s plea offers; and (2)

subpoena phone records to show that the complainant knew him and had

a prior relationship with him. (ECF No. 16-14 at PageID.489–490.) The

trial court held an evidentiary hearing over the course of three days

(September 9, 2014, September 11, 2014, and November 13, 2014). (ECF

Nos. 16-9 – 16-11.) Petitioner, his court-appointed trial attorney, his

mother, and his cousin testified at the hearing.

      Petitioner’s trial attorney testified at the hearing that, despite

Petitioner’s request for phone records, he did not obtain the records. His

reason for not acquiring the records was that he thought the records were

irrelevant because Petitioner hid from the police after the crimes. (ECF

No. 16-9 at PageID.339–340.)

      The attorney also admitted that he probably did not call the

witnesses that Petitioner suggested to him. He did not recall looking at

Petitioner’s cell phone, which Petitioner’s mother had offered to give him,

because the phone was not charged. (Id. at PageID.342–344.)


                                      6
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.721   Page 7 of 37




      Petitioner’s mother, Cheryl Chamblis Campbell, testified at the

hearing that she offered to give Petitioner’s phone to his trial attorney

because it showed text messages between Petitioner and the complainant

a few days before the incident. Ms. Campbell stated that she made sure

the phone was charged and that the attorney declined to accept the

phone, although he did say that she could bring it back to him if he

needed it. She took the phone home and put it in her safe, but she no

longer had the phone because someone broke into her house and stole her

safe. Ms. Campbell also testified that Petitioner had told her about his

relationship with the complainant and that the complainant and

Petitioner had a casual physical relationship. (Id. at PageID.355–358,

PageID.362–363.)


      Petitioner testified at the hearing that he knew the complainant

before the incident, that they had a relationship for about four months,

that she gave him money from time to time, and that they called or

exchanged text messages frequently during the four months of their

relationship. Petitioner stated that he had asked his attorney to obtain a

private investigator and phone records to show that the complainant had

                                      7
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.722   Page 8 of 37




texted him and called him before the incident. According to him, the

attorney did not obtain either an investigator or the phone records. (Id.

at PageID.370–373.)

      Further, Petitioner testified that, earlier on the day of the incident,

he and the complainant rode the complainant’s motorbike together, and

she later allowed him to take her motorbike to the store. He claimed that

he provided his trial attorney with the names and phone numbers of

witnesses, but his attorney did not locate the witnesses. He explained

that he fled after the police officer stopped him because the complainant’s

stepfather and another man had approached him, and he did not know

what they were going to do. He admitted, however, that he did not inform

the police officer who stopped him for the traffic violation that he was

concerned about being attacked. He hid from the police under a pile of

coats in an attic because he was on parole at the time and he was not

supposed to have any contact with the police. (ECF No. 16-10 at

PageID.384–388, PageID.395–400.)

      Petitioner’s cousin, Derrick Browder, testified at the hearing that

the complainant was Petitioner’s little “chick.” He claimed to have seen


                                      8
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20      PageID.723   Page 9 of 37




Petitioner with the complainant about 1:00 or 2:00 p.m. on the day of the

incident and on at least one previous occasion with a group of people. (Id.

at PageID.402–406.2)

      Following the evidentiary hearing, the trial court issued a written

opinion denying Petitioner’s motion for new trial. The court stated that

Petitioner had failed to carry his burden of showing that trial counsel’s

performance fell below an objective standard of reasonableness and

prejudiced him to the extent it deprived him of a fair trial. See People v.

Campbell, No. 13-009175-01-FC (Wayne Cty. Cir. Ct. Dec. 4, 2014) (ECF

No. 16-14 at PageID.496–500.)

             C. The Direct Appeal

      Petitioner appealed his convictions to the Michigan Court of

Appeals, claiming through counsel that the prosecution had presented

insufficient evidence to sustain his convictions and that his trial attorney

had failed to locate and call witnesses to rebut the testimony of

prosecution witnesses. (ECF No. 16-14 at PageID.503–504, PageID.511–

513.) In a pro se supplemental brief, Petitioner raised the same issues


      2   The crimes occurred about 9:00 p.m. on September 25, 2013.

                                         9
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.724   Page 10 of 37




 and also claimed that his appellate counsel was ineffective during the

 evidentiary hearing and that the trial court’s ex parte communications

 and consideration of unsubmitted evidence of prior bad acts required a

 reversal. (Id. at PageID.519–541.)

       The Michigan Court of Appeals found no merit in Petitioner’s

 claims and affirmed his convictions. See Campbell, 2015 WL 4988632.

 Regarding Petitioner’s claim about appellate counsel, the Court of

 Appeals stated that Petitioner had no right to counsel during post-

 conviction proceedings and, therefore, Petitioner could not claim that any

 assistance he received was ineffective. Id., 2015 WL 4988632, at *2 n. 1.

       In a pro se application for leave to appeal in the Michigan Supreme

 Court, Petitioner argued that his appellate attorney was ineffective,

 there was an ex parte communication, and his trial attorney was

 ineffective. (ECF No. 16-15 at PageID.576–586.) He maintains in his

 reply to the State’s answer to his habeas petition that he also submitted

 his appellate briefs from the Michigan Court of Appeals to the Michigan

 Supreme Court. (See ECF No. 17 at PageID.698–699, PageID.711–712.)




                                      10
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.725   Page 11 of 37




        The Michigan Supreme Court vacated the part of the Court of

 Appeals’ opinion that stated Petitioner was not entitled to raise a claim

 of ineffective assistance of appellate counsel. The Michigan Supreme

 Court denied leave to appeal in all other respects. See People v. Campbell,

 499 Mich. 896 (2016).

             D. The Initial Habeas Petition, Motion for Relief from
             Judgment, Collateral Appeal, and Amended Petition

        On September 15, 2016, Petitioner brought this case by filing a pro

 se habeas corpus petition under 28 U.S.C. § 2254 (ECF No. 1) and a

 motion to hold his habeas petition in abeyance while he pursued

 additional state remedies (ECF No. 2). His grounds for habeas relief were

 (1) he was denied effective assistance of appellate counsel, (2) he was

 denied effective assistance of trial counsel, (3) the trial court abused its

 discretion in denying his motion for new trial, and (4) there was

 insufficient evidence at trial to support his convictions for felon in

 possession of a firearm and felony firearm. (ECF No. 1 at PageID.5, 7–8,

 10).

        Petitioner did not prepay the filing fee or apply to proceed in forma

 pauperis, and he did not comply with the magistrate judge’s order

                                      11
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.726   Page 12 of 37




 directing him to cure the procedural deficiency. (ECF No. 3.) Accordingly,

 on November 29, 2016, the Honorable John Corbett O’Meara denied

 Petitioner’s motion for a stay and dismissed Petitioner’s case without

 prejudice for want of prosecution and for failure to comply with a court

 order. (ECF No. 5).

        On January 12, 2017, Petitioner filed a motion for relief from

 judgment in the state trial court. He argued that the trial court had

 engaged in judicial factfinding to enhance his minimum sentence. The

 trial court denied Petitioner’s motion because the court was not

 prohibited from departing from the sentencing guidelines and because

 Petitioner had not shown cause and prejudice for failing to raise his claim

 on appeal or in his prior post-conviction motion. See People v. Campbell,

 No. 13-009174-01-FC (Wayne Cty. Cir. Ct. Apr. 11, 2017). (ECF No. 16-

 13.)

        Meanwhile, Petitioner paid the filing fee for his habeas petition,

 and on February 24, 2017, he filed a combined petition for writ of habeas

 corpus and a motion to re-open this case. (ECF No. 6.) Before Judge

 O’Meara could rule on the motion, Petitioner filed another motion to re-


                                      12
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.727   Page 13 of 37




 open this case. In his motion, Petitioner asked for a stay while he

 continued to exhaust state remedies. (ECF No. 9.) On June 8, 2017, Judge

 O'Meara granted Petitioner’s motions to re-open this case, but he held

 the petition in abeyance while Petitioner pursued state remedies. (ECF

 No. 10.)

       In the meantime, Petitioner appealed the trial court’s decision on

 his motion for relief from judgment. The Michigan Court of Appeals

 denied Petitioner’s delayed application for leave to appeal because he had

 failed to establish that the trial court erred in denying his motion for

 relief from judgment. See People v. Campbell, No. 338503 (Mich. Ct. App.

 Sept. 15, 2017).

       Petitioner did not appeal the Michigan Court of Appeals decision to

 the Michigan Supreme Court. (See ECF No. 16-17.) Instead, on October

 4, 2017, Petitioner filed an amended petition for the writ of habeas corpus

 and a motion to lift the stay. (ECF No. 11.) The amended petition raises

 two claims: ineffective assistance of trial counsel and insufficient

 evidence supporting the two firearm convictions. Petitioner stated in his

 amended petition that he no longer wished to proceed with post-


                                      13
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.728   Page 14 of 37




 conviction remedies in state court. He asked the Court to lift the stay and

 to proceed with his habeas petition. (Id. at PageID.75–76.)

       On January 19, 2018, Judge O’Meara lifted the stay and directed

 the Clerk to serve the amended petition on the State. (ECF No. 13.)

 Following Judge O’Meara’s retirement, the case was reassigned to this

 Court.

       The State filed an answer to the amended petition. It argues, among

 other things, that Petitioner procedurally defaulted his second claim by

 not presenting that claim to the Michigan Supreme Court while he still

 had an available state remedy to exhaust. (ECF No. 15.) Petitioner

 maintains that his second claim is not procedurally defaulted, because he

 presented the claim to the Michigan Supreme Court on direct review. (See

 ECF No. 17.)

       The record supports Petitioner’s allegation that he presented his

 sufficiency-of-the-evidence claim to the Michigan Supreme Court.

 Although the claim does not appear in his form application for leave to

 appeal, there appears to be a missing page in the application. (See ECF

 No. 16-15 at PageID.580–81.) Furthermore, Petitioner stated in his


                                      14
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.729   Page 15 of 37




 application that he wanted the Michigan Supreme Court to consider the

 issues that he raised in his Court of Appeals brief, and he attached the

 two briefs that he filed in the Michigan Court of Appeals to his

 application in the Michigan Supreme Court. (See ECF No. 16-15 at

 PageID.577, 589, 595–598, 610–614, 624–625, 632–634).

       The State, moreover, addressed Petitioner’s sufficiency-of-the-

 evidence claim in its answer to Petitioner’s application for leave to appeal

 in the Michigan Supreme Court. (See id. at PageID.591, 652–654.) The

 State also conceded at the time that Petitioner was raising the same

 arguments that his appellate attorney had made in the Court of Appeals

 (id.), and Petitioner’s appellate attorney challenged the sufficiency of the

 evidence in his brief before the Michigan Court of Appeals. (Id.)

       Petitioner exhausted state remedies for his second claim and that

 claim is not procedurally defaulted because he raised the claim in both

 state appellate courts. The Court will proceed to address both of

 Petitioner’s claims on the merits, as set forth below.

       II. Legal Standard




                                      15
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.730   Page 16 of 37




       The Antiterrorism and Effective Death Penalty Act (“AEDPA”)

 limits the authority of a federal district court to grant habeas relief on a

 claim that was adjudicated on the merits by the state courts. See §

 2254(d). A § 2254(d) petition may only be granted if the state court

 adjudication was “contrary to” or resulted in an “unreasonable

 application of clearly established Federal law, as determined by the

 Supreme Court of the United States.” § 2254(d)(1). A state-court decision

 is “contrary to” clearly established law “if the state court arrives at a

 conclusion opposite to that reached by the Supreme Court on a question

 of law, or if the state court decides a case differently than the Supreme

 Court has on a set of materially indistinguishable facts.” Moore v.

 Mitchell, 708 F.3d 760, 774 (6th Cir. 2013) (citing Williams v. Taylor, 529

 U.S. 362, 412–13 (2000)). And “an ‘unreasonable application’ of clearly

 established law occurs where ‘the state court identifies the correct

 governing legal principle from [the Supreme] Court’s decisions but

 unreasonably applies that principle to the facts of the [petitioner’s] case.’”

 Carter v. Bogan, 900 F.3d 752, 767 (6th Cir. 2018) (alterations in original)

 (quoting Williams, 529 U.S. at 413).


                                      16
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.731   Page 17 of 37




         An “unreasonable application” is more than incorrect; it must be

 “objectively unreasonable.” Id. at 767-68 (quoting Renico v. Lett, 559 U.S.

 766, 773 (2010)). In other words, the federal habeas court must find that

 “the state court’s ruling . . . was so lacking in justification that there was

 an error well understood and comprehended in existing law beyond any

 possibility for fair-minded disagreement.” Id. (alteration in original)

 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). A § 2254 petition

 should be denied if it is within the “realm of possibility” that “fair-minded

 jurists” could find the state court decision was reasonable. Woods v.

 Etherton, 136 S. Ct. 1149, 1152 (2016) (per curiam).

         III. Analysis

              A. Trial Counsel

         Petitioner alleges first that his trial attorney was ineffective.

 Petitioner contends that the attorney lacked a trial strategy and failed to

 obtain phone records or call available witnesses to rebut the prosecution’s

 case.

         As set forth above, the state trial court held an evidentiary hearing

 on the issue of trial counsel’s representation and subsequently


                                       17
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.732   Page 18 of 37




 determined in a written decision that trial counsel’s performance was not

 deficient or so prejudicial as to deprive Petitioner of a fair trial. The

 Michigan Court of Appeals also addressed the issue of trial counsel’s

 effectiveness and found no merit in Petitioner’s claim.

                  1. Clearly Established Federal Law

       To prevail on a claim about trial counsel, a habeas petitioner must

 show “that counsel’s performance was deficient” and “that the deficient

 performance prejudiced the defense.” Strickland v. Washington, 466 U.S.

 668, 687 (1984). The deficient-performance prong “requires showing that

 counsel made errors so serious that counsel was not functioning as the

 ‘counsel’ guaranteed the defendant by the Sixth Amendment.” Id. The

 petitioner must demonstrate that “counsel’s representation fell below an

 objective standard of reasonableness.” Id. at 688.

       The “prejudice” prong “requires showing that counsel’s errors were

 so serious as to deprive the defendant of a fair trial, a trial whose result

 is reliable.” Id. at 687. A habeas petitioner must demonstrate “a

 reasonable probability that, but for counsel’s unprofessional errors, the

 result of the proceeding would have been different. A reasonable


                                      18
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.733   Page 19 of 37




 probability is a probability sufficient to undermine confidence in the

 outcome.” Id. at 694. “The standards created by Strickland and § 2254(d)

 are both ‘highly deferential,’ and when the two apply in tandem, review

 is ‘doubly’ so.” Richter, 562 U.S. at 105 (internal and end citations

 omitted).

                   2. Application

                        a. Lack of a Trial Strategy

       Petitioner alleges that his trial attorney had no trial strategy. Am.

 Pet. (ECF No. 11, PageID.85.) He points out that, when the attorney was

 asked at the evidentiary hearing what his trial strategy was, counsel’s

 only reply was:

       He wanted a trial. I was his second attorney. Sometimes I’m
       not dealt a good hand and I don’t think I was dealt a good
       hand in this matter.

 (ECF No. 16-9 at PageID.342.)

       “Constitutionally effective counsel must develop [a] trial strategy .

 . . based on what investigation reveals witnesses will actually testify to.

 . . .” Ramonez v. Berghuis, 490 F.3d 482, 489 (6th Cir. 2007). “The

 reasonableness of counsel’s actions may be determined or substantially

                                      19
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.734   Page 20 of 37




 influenced by the defendant’s own statements or actions.” Strickland, 466

 U.S. at 691.

       The record in this case demonstrates that trial counsel’s strategy

 was to show that the prosecution had not proved its case beyond a

 reasonable doubt. He did this by cross examining the prosecution’s

 witnesses and through the Petitioner’s trial testimony. For example,

 Petitioner testified that he knew the complainant, that he did not steal

 her motorbike or money at gunpoint, and that he did not have a gun that

 day. (ECF No. 16-7 at PageID.289–291.)

       Petitioner also testified that the victim’s father had tried to grab

 him during the traffic stop and he did not know what the father was going

 to do. He also stated that he was on parole at the time and that the

 complainant’s father had charged at him for no reason. (Id. at

 PageID.291–292, 295. Defense counsel used this testimony to explain

 why Petitioner fled. (Id. at PageID.297–298.) Defense counsel then

 argued that, according to Petitioner, the complainant was embellishing

 the charges because she was a scorned woman. (Id. at PageID.298.)




                                      20
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.735   Page 21 of 37




       Defense counsel concluded his argument by stating that no robbery

 or carjacking occurred. He pointed out that the police found no money or

 gun on Petitioner, and the complainant had not called the police following

 the crime. (Id.)

       Contrary to Petitioner’s allegations, defense counsel did have a trial

 strategy. The strategy was reasonable, given the strength of the evidence

 against Petitioner and Petitioner’s own testimony and actions. The fact

 that the strategy did not persuade the trial court to acquit Petitioner does

 not mean counsel was ineffective, and, “[a]s a reviewing court, [the

 Court’s] role is not to speculate about . . . the plausibility of alternative

 litigation strategies.” Mickens v. Taylor, 535 U.S. 162, 177 (2002)

 (Connor, J., concurring). Accordingly, Petitioner’s claim about trial

 counsel’s alleged lack of a trial strategy fails.

                         b. Failure to Produce Phone Records

       Petitioner alleges next that his attorney was ineffective for failing

 to subpoena his phone records. Petitioner contends that the phone

 records would have shown that he knew the complainant and that he

 called her an hour before the alleged crimes. According to Petitioner, this


                                       21
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.736   Page 22 of 37




 information would have tainted the complainant’s credibility and opened

 the door to questioning her about whether she had consented to his use

 of the motorbike. (ECF No. 11 at PageID.85–86, 88.)

       The trial court stated on review of this issue that the phone records

 did not show calls and text messages between the complainant and

 Petitioner. (ECF No. 16-14 at PageID.500.) The Michigan Court of

 Appeals likewise concluded that there was no evidence of phone records

 or text messages. Campbell, 2015 WL 4988632, at *1 n. 1. Although

 Petitioner   alleges   that    these    conclusions    were   unreasonable

 determinations of the facts, his post-conviction attorney stated at the

 evidentiary hearing that she tried three times to obtain Petitioner’s

 phone records. Each time, she was informed that the company could not

 provide any records because the name and phone number did not match.

 (ECF No. 16-10 at PageID.415–416.)

       At the next session of the evidentiary hearing, the prosecutor

 explained to the trial court that she had obtained phone records for the

 two phone numbers that Petitioner and his post-conviction attorney had

 given her. According to the prosecutor, the victim’s cell phone number did


                                        22
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.737   Page 23 of 37




 appear once in the records about an hour before the crime, but it was a

 thirty-seven second outgoing call from a phone number for someone

 named “Fresh Fresh.” (ECF No. 16-11 at PageID.425–427, 444–445.)

       The prosecutor went on to say that Petitioner’s phone number was

 not a part of the records. (Id. at 426.) Although Petitioner contends that

 “Fresh Fresh” was another name for him, the phone numbers that he

 provided to the prosecutor during the course of the post-conviction

 proceedings were “248” area code numbers (id.), and Petitioner testified

 at the hearing that his phone number was 313-978-4398. (ECF No. 16-10

 at PageID.380.)

       In addition, the text messages were no longer available (ECF No.

 16-11 at PageID.388), and Petitioner testified at trial that his cell phone

 was on Suzanne Street at the time of the incident. He did not say

 anything about calling the complainant an hour before the incident.

 Instead, he claimed that he had used the phone to call his baby’s mother.

 (ECF No. 16-7 at PageID.291, 293–294.) Given the record in this case,

 the Michigan Court of Appeals did not unreasonably determine the facts

 when it stated that Petitioner had not provided any evidence that the


                                      23
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.738   Page 24 of 37




 phone records or text messages existed. Campbell, 2015 WL 4988632, at

 *2 n. 1.


       Further, even if counsel’s performance were deemed deficient, there

 is not a reasonable probability that, but for counsel’s unprofessional

 errors, the result of the proceeding would have been different. The

 complainant testified at trial that, although she did see Petitioner one

 time before the day of the crime, she did not know him, and she never

 had a relationship with him. (ECF No. 16-7 at PageID.258, 260–261.) The

 trial court believed the complainant and stated that Petitioner’s trial

 testimony was not credible. (Id. at PageID.303–304.)

       During the later evidentiary hearing, the prosecutor reported that

 she had contacted the victim and that the victim had said she never spoke

 to Petitioner on the phone. (ECF No. 16-11 at PageID.426–427, 445.)

 Following the evidentiary hearing, the trial court stated that several

 factors had discredited Petitioner’s trial testimony and that “[t]hese

 factors [were] not altered by the post conviction hearing.” (ECF No. 16-

 14 at PageID.500.) In reaching this conclusion, the trial court stated:



                                      24
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.739   Page 25 of 37




       The victim denied knowing the defendant. After defendant
       was stopped, she immediately told the police that he had just
       robbed her. At the time he was stopped, the defendant ran
       without any protest or response to her accusation. When
       arrested, he tried to hide.

 (Id.) The trial court’s comments are strong indications that its verdict

 would not have been different if Petitioner had introduced the phone

 records for “Fresh Fresh” at trial.

       Defense counsel, moreover, testified at the evidentiary hearing that

 the phone records were not relevant, because Petitioner fled after being

 stopped by the police and approached by the family. Defense counsel

 opined that any conversation Petitioner may have had with the

 complainant before the crime would not have mattered. (ECF No. 16-9 at

 PageID.339–340.)

       Petitioner has failed to show that his trial attorney’s performance

 fell below an objective standard of reasonableness and that counsel’s

 failure to produce phone records prejudiced him. Therefore, the state

 courts’ adjudications of Petitioner’s claim about the phone records were

 objectively reasonable, and Petitioner is not entitled to relief on his claim.

                         c. Failure to Call Available Witnesses

                                       25
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.740   Page 26 of 37




       Petitioner’s final claim about trial counsel is that counsel was

 ineffective for failing to call available witnesses to support his defense

 that the complainant agreed to let him use her motorbike. (ECF No. 11

 at PageID.83–87.) The Michigan Court of Appeals stated on review of this

 claim that the claim was unavailing. According to the Court of Appeals,

 the trial court properly found that none of the witnesses were credible

 and none of them had demonstrated that Petitioner was innocent.

 Campbell, 2015 WL 4988632, at *4.

       Petitioner testified at the evidentiary hearing that, before trial, he

 provided defense counsel with the names and phone numbers of

 witnesses, including Derrick Browder, Keith Johnson, and Dominique

 Betts. (ECF No. 16-9 at PageID.374–375.) He claimed that, although

 defense counsel had assured him that he would acquire a private

 investigator and locate witnesses and phone records, the attorney did not

 follow through. (ECF No. 16-10 at PageID.387–388.)

       Petitioner’s trial attorney testified at the hearing that, although he

 was sure he talked to Petitioner about potential witnesses, the names

 Dominique Betts, Keith Johnson, and Derrick Browder did not sound


                                      26
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.741   Page 27 of 37




 familiar to him. (ECF No. 16-9 at PageID.20, 32.) The record, however,

 appears to confirm Petitioner’s allegation that he wrote to his trial

 attorney before trial and informed the attorney of Dominique Betts,

 Keith Johnson, and Derrick Browder. (See ECF No. 11 at 32.)

       Nevertheless, Petitioner’s post-conviction attorney stated at the

 hearing that she was unsuccessful in her efforts to communicate with

 Dominique Betts, Keith Johnson, and someone named Gina. (ECF No.

 16-10 at PageID.358–359.) Although the post-conviction attorney was

 successful in locating and producing Browder at the hearing, Browder

 apparently was not present when the alleged carjacking and robbery

 occurred. Instead, he testified that he saw Petitioner and the

 complainant together about 1:00 or 2:00 p.m. on the day of the incident

 when the complainant was allowing everyone, including Petitioner, to

 ride her motorbike. (Id. at PageID.348–349, 351.)

       Furthermore, Browder was Petitioner’s cousin, and he testified at

 the evidentiary hearing that, although he lived with Petitioner’s mother

 for a little while, neither Petitioner, nor Petitioner’s mother, told him that

 they needed him to testify at Petitioner’s trial. (Id. at PageID.355–356.)


                                      27
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.742   Page 28 of 37




 The trial court, therefore, reasonably determined from the facts that

 Browder’s testimony about seeing Petitioner with the complainant was

 “suspect and inconclusive.” (ECF No. 16-14 at PageID.500.) And the

 Michigan Court of Appeals reasonably determined that Petitioner’s

 family members had a motive to lie about Petitioner’s whereabouts to

 help him avoid a criminal conviction. Campbell, 2015 WL 4988632, at *4

 n.2.

        Petitioner himself testified at the evidentiary hearing that he did

 not think witnesses would have heard anything during the incident.

 (ECF No. 16-10 at PageID.384–385.) And, in the absence of any affidavits

 or other evidence demonstrating that Dominique Betts, Keith Johnson,

 and Gina had specific testimony favorable to the defense, Petitioner

 cannot show that he was prejudiced by the omission of their testimony.

 Clark v. Waller, 490 F.3d 551, 557 (6th Cir. 2007); Tinsley v. Million, 399

 F.3d 796, 810 (6th Cir. 2005).

        Even if the potential witnesses had testified that the complainant

 willingly allowed Petitioner to take her motorbike, the other evidence at

 trial, including the police officers’ testimony and Petitioner’s flight,


                                      28
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.743   Page 29 of 37




 tended to discredit Petitioner’s version of the facts and support the

 complainant’s trial testimony. In the words of the Michigan Court of

 Appeals,

       Defendant’s conduct during the traffic stop supports the
       judgment of the trial court that the witnesses vouching for his
       innocence were not credible. If, as defendant claims, the
       victim had actually given defendant permission to use her
       motorbike and simply fabricated the allegations because of
       her anger at his infidelity, it is reasonable to assume that
       defendant would not have fled and hidden from the police
       after the traffic stop. Instead, he would have explained the
       situation to the officer.

 Campbell, 2015 WL 4988632, at *4 n.3.

       There is not a reasonable probability that Petitioner’s potential

 witnesses would have made a difference in his trial. Therefore, trial

 counsel was not ineffective for failing to contact or interview the

 witnesses.

                  3. Conclusion on the Ineffectiveness Claim

       The state courts applied the correct standard to Petitioner’s claims

 about trial counsel and their conclusions were not contrary to Strickland,

 unreasonable applications of Strickland, or unreasonable determinations

 of the facts. Given the double deference due to ineffective-assistance-of-
                                      29
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.744   Page 30 of 37




 counsel claims, the Court concludes that Petitioner’s ineffectiveness

 claim does not warrant habeas relief.

             B. Sufficiency of the Evidence

       In his second and final claim, Petitioner alleges that there was

 insufficient evidence to support his convictions for felon in possession of

 a firearm and felony firearm. Petitioner contends that there was no

 evidence he possessed a firearm. He points out that no gun was found on

 him, no casings were located at the crime scene, no neighbors reported a

 shooting, and he did not flee when initially approached by a police officer.

 He also points out that the victim and her family apparently were not

 worried about him being armed, because they looked for him after the

 alleged crimes. Petitioner states that the only evidence of a gun was the

 complainant’s testimony that he wielded a gun while threatening her,

 but her description of the gun was vague. (ECF No. 11 at PageID.93–94.)

       The Michigan Court of Appeals adjudicated this claim on direct

 review and rejected it on the merits. The Court of Appeals stated that

 “there was ample evidence proffered at trial for a rational trier of fact to




                                      30
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.745   Page 31 of 37




 find defendant guilty of . . . . felon-in-possession, and felony-firearm.”

 Campbell, 2015 WL 4988632, at *2.

                  1. Clearly Established Federal Law

       The critical inquiry on review of a challenge to the sufficiency of the

 evidence supporting a criminal conviction is,

       whether the record evidence could reasonably support a
       finding of guilt beyond a reasonable doubt. But this inquiry
       does not require a court to “ask itself whether it believes that
       the evidence at the trial established guilt beyond a reasonable
       doubt.” Instead, the relevant question is whether, after
       viewing the evidence in the light most favorable to the
       prosecution, any rational trier of fact could have found the
       essential elements of the crime beyond a reasonable doubt.
       This familiar standard gives full play to the responsibility of
       the trier of fact fairly to resolve conflicts in the testimony, to
       weigh the evidence, and to draw reasonable inferences from
       basic facts to ultimate facts.

 Jackson v. Virginia, 443 U.S. 307, 318-19 (1979) (internal citations and

 footnote omitted) (emphases in original). “Circumstantial evidence may

 support a conviction, McKenzie v. Smith, 326 F.3d 721, 727 (6th Cir.

 2003), and such evidence need not remove every reasonable hypothesis

 except that of guilt. Walker v. Russell, 57 F.3d 472, 475 (6th Cir. 1995).”

 Apanovitch v. Houk, 466 F.3d 460, 488 (6th Cir. 2006).

                                      31
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.746   Page 32 of 37




       Under AEDPA, moreover, a habeas court’s “review of a state-court

 conviction for sufficiency of the evidence is very limited,” Thomas v.

 Stephenson, 898 F.3d 693, 698 (6th Cir. 2018), because Jackson claims

 are “subject to two layers of judicial deference,” Coleman v. Johnson, 566

 U.S. 650, 651 (2012) (per curiam). First, it is the responsibility of the jury

 to decide what conclusions should be drawn from the evidence admitted

 at trial. Johnson, 566 U.S. at 651 (quoting Cavazos v. Smith, 565 U.S. 1,

 2 (2011) (per curiam)). “And second, on habeas review, ‘a federal court

 may not overturn a state court decision rejecting a sufficiency of the

 evidence challenge simply because the federal court disagrees with the

 state court. The federal court instead may do so only if the state court

 decision was ‘objectively unreasonable.’” Id. (quoting Smith, 565 U.S. at

 2); see also Tanner v. Yukins, 867 F.3d 661, 672 (6th Cir. 2017) (stating

 that “two layers of deference apply [to a sufficiency-of-the-evidence

 claim], one to the jury verdict, and one to the state appellate court”), cert.

 denied, 138 S. Ct. 1283 (2018).

                   2. Application




                                      32
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.747   Page 33 of 37




       The Jackson standard “must be applied with explicit reference to

 the substantive elements of the criminal offense as defined by state law.”

 Jackson, 443 U.S. at 324 n. 16. In Michigan, “[t]he elements of felony-

 firearm are that the defendant possessed a firearm during the

 commission of, or the attempt to commit, a felony.” People v. Avant, 235

 Mich. App. 499, 505 (1999).

       “Felon-in-possession is a statutory offense that is set forth by MCL

 750.224f . . . .” People v. Bass, 317 Mich. App. 241, 267 (2016), leave to

 appeal denied, 501 Mich. 871 (2017). The two essential elements of the

 crime are: “(1) the defendant is a felon who possessed a firearm (2) before

 his right to do so was formally restored under MCL 28.424.” Id. at 267-

 68 (citing Mich. Comp. Laws § 750.224f and People v. Perkins, 473 Mich.

 626, 629 (2005)).

       Petitioner stipulated at trial that he had a prior felony conviction

 and was not eligible to possess a firearm on the day of the alleged

 carjacking and armed robbery. (ECF No. 16-7, at PageID.286.) The

 victim, moreover, testified that Petitioner fired a thick, black handgun

 near her and her sister’s faces and then demanded that she give him her


                                      33
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.748   Page 34 of 37




 money and her motorbike. She handed her money to Petitioner and gave

 up the motorbike because she was afraid that she and her sister were

 going to be killed. (Id. at PageID.252–255.)

       Both carjacking and armed robbery are felonies, see Mich. Comp.

 Laws § 750.529 (armed robbery) and § 750.529a(1) (carjacking), and “the

 testimony of a single witness is sufficient to support a conviction.” United

 States v. Osborne, 886 F.3d 604, 613 (6th Cir. 2018) (quoting United

 States v. Washington, 702 F.3d 886, 891 (6th Cir. 2012)).

       Therefore, a rational trier of fact could have concluded from the

 evidence taken in the light most favorable to the prosecution that

 Petitioner was guilty of both felony firearm and felon in possession of a

 firearm. Although Petitioner testified at trial that he did not possess a

 gun or steal money and the motorbike from the complainant at gunpoint

 (ECF No. 16-7 at PageID.290, 292), “[a] reviewing court does not reweigh

 the evidence or redetermine the credibility of the witnesses whose

 demeanor has been observed by the trial court.” Matthews v. Abramajtys,

 319 F.3d 780, 788 (6th Cir. 2003) (citing Marshall v. Lonberger, 459 U.S.

 422, 434 (1983)).


                                      34
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.749   Page 35 of 37




       Further, the state appellate court’s conclusion – that the trial court

 accurately found Petitioner guilty of felony firearm and felon in

 possession of a firearm – was not contrary to Jackson. Petitioner is not

 entitled to relief, given the two layers of deference that apply to his claim.

       IV. Certificate of Appealability and Pauper Status on
       Appeal

       Federal Rule of Appellate Procedure 22(b)(1) provides that an

 appeal may not proceed unless a certificate of appealability is issued

 under 28 U.S.C. § 2253. Rule 11(a) of the Rules Governing Section 2254

 Cases requires the Court to “issue or deny a certificate of appealability

 when it enters a final order adverse to the applicant.”

       To obtain a certificate of appealability, a prisoner must make a

 substantial showing of the denial of a constitutional right. 28 U.S.C. §

 2253(c)(2). Section 2253(c)(2) is satisfied only if reasonable jurists could

 find either that the district court’s assessment is debatable or wrong or

 that the issues presented deserve encouragement to proceed further.

 Slack v. McDaniel, 529 U.S. 473, 483–84 (2000).

       For the reasons set forth above, reasonable jurists could not find

 this Court’s assessment of Petitioner’s claims to be debatable or wrong.
                                      35
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.750   Page 36 of 37




 Nor would reasonable jurists conclude that the issues presented are

 adequate to deserve encouragement to proceed further. See Millender v.

 Adams, 187 F. Supp.2d 852, 880 (E.D. Mich. 2002). Consequently,

 Petitioner is not entitled to a certificate of appealability.

       Further, an appeal from this decision would be frivolous and could

 not be taken in good faith. See Coppedge v. U.S., 369 U.S. 438, 444 (1962).

 Therefore, Petitioner may not proceed in forma pauperis on appeal. Fed.

 R. App. P. 24(a)(3)(A).

       IV. Conclusion

       For the reasons set forth above, the state courts’ adjudications of

 Petitioner’s claims were not contrary to clearly established Supreme

 court precedent, unreasonable applications of Supreme Court precedent,

 or unreasonable applications of the facts.

       Accordingly, the amended petition for a writ of habeas corpus (ECF

 No. 11) is DENIED WITH PREJUDICE, and a certificate of

 appealability is DENIED. The Court also denies leave to appeal in forma

 pauperis.

       IT IS SO ORDERED.


                                      36
Case 5:16-cv-13376-JEL-MKM ECF No. 18 filed 08/10/20   PageID.751   Page 37 of 37




 Dated: August 10, 2020             s/Judith E. Levy
 Ann Arbor, Michigan                JUDITH E. LEVY
                                    United States District Judge

                     CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on August 10, 2020.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                      37
